NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOSHUA MELVIN NEGRON,              )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D17-2446
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 28, 2018

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Robert P. Harris of Robert Harris Law Firm,
Fort Myers, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa,
for Appellee.



SILBERMAN, Judge.

             Joshua Melvin Negron challenges the revocation of his probation and

resulting sentence of twenty-four months in prison for the offense of fleeing or eluding a

law enforcement officer with lights and sirens activated. We affirm without discussion
the trial court's decision to revoke probation and remand only for entry of a second

corrected revocation order.

              The trial court entered a revocation order and a corrected revocation

order. Negron argues, and the State acknowledges, that the corrected revocation order

contains errors that require further correction. Accordingly, we remand for the trial court

to enter a second corrected revocation order that omits the condition five violations that

were never alleged or mentioned at the evidentiary hearing, includes the condition ten

violation that the trial court found, and reflects that the violations were found after an

evidentiary hearing. See Jones v. State, 221 So. 3d 736, 736 (Fla. 2d DCA 2017)

(remanding for entry of a revocation order conforming to the oral pronouncement of the

condition violated); Hamilton v. State, 128 So. 3d 177, 177 (Fla. 2d DCA 2013)

(remanding to correct revocation order that incorrectly stated that the probationer

admitted to the violation when the trial court had conducted a revocation hearing).

              Affirmed and remanded with instructions.


LUCAS and SALARIO, JJ., Concur.




                                             -2-